Citation Nr: 1027186	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of tinea pedis, bilateral feet, currently rated as 
0 percent disabling.  

2.  Evaluation of carpal tunnel syndrome, left wrist, currently 
rated as 30 percent disabling. 

3.  Evaluation of carpal tunnel syndrome, right wrist, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1996 to October 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon. 

The issue of evaluation of tinea pedis, bilateral feet, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Carpal tunnel syndrome, left wrist, is manifested by 
numbness, decreased grip, weakness, and pain.

2.  Carpal tunnel syndrome, right wrist, is manifested by 
numbness, decreased grip, weakness, and pain.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome, left wrist, is no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2009).

2.  Carpal tunnel syndrome, right wrist, is no more than 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
December 2005 and January 2009.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty 
to notify in this case has been satisfied.  The Veteran has 
neither alleged nor shown any prejudice from any failure in the 
notification duties.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
The Board also notes that the VA examinations were adequate.  The 
examiners reviewed the history, established clinical findings and 
presented reasons for the opinions.  The Board notes that the 
appellant was scheduled for a hearing before a Veterans Law Judge 
in April 2010.  He failed to appear for his hearing and has not 
requested another hearing.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

				Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  The Board concludes that the disabilities 
have not significantly changed and that a uniform rating is 
warranted during the time frame addressed in this decision.  

The appellant has appealed the denial of a higher evaluation for 
carpal tunnel syndrome, left and right wrist.  The appellant's 
carpal tunnel syndrome of the left wrist is evaluated as 30 
percent disabling by analogy under Diagnostic Code 8599-8515 
(2009).  The appellant's carpal tunnel syndrome of the right 
wrist is evaluated as 20 percent disabling by analogy under 
Diagnostic Code 8599-8515.  Diagnostic Code 8599 indicates the 
condition is unlisted and is rated under a closely related 
disease or injury.  38 C.F.R. § 4.27.  Diagnostic Code 8515 
pertains to paralysis of the median nerve.  Diagnostic Code 8515 
provides a 10 percent evaluation for mild incomplete paralysis of 
the median nerve for the major or minor nerve.  A 30 percent is 
warranted for moderate incomplete paralysis for the major hand 
and a 20 percent rating for the minor hand.  A 50 percent 
evaluation is warranted for severe incomplete paralysis of the 
major hand, and a 40 percent evaluation for the minor hand.  A 70 
percent evaluation is warranted for complete paralysis of the 
median nerve for the major hand, and a 60 percent evaluation for 
the minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation of the hand with the absence of flexion of 
the index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right angles 
to the palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based 
on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, 
the term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis. 38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis. 38 C.F.R. § 4.124.

Here, the evidence shows complaints of wrist pain in service.  In 
May 2004, the appellant reported bilateral wrist pain of a three 
month duration.  Examination revealed Phalen's maneuver showed 
hand numbness/tingling in the median nerve distribution, Tinel's 
sign was positive and appearance of the wrist was normal.  There 
was no tenderness on palpation of the wrist and no muscle spasm 
of the wrist.  Wrist motion was normal and there was no pain 
elicited by motion of the wrist.  Carpal tunnel syndrome was 
diagnosed.  Problems with numbness and tingling in hands was 
noted in June 2004.  The appellant reported bad wrists in August 
2004.  Carpal tunnel syndrome was noted.  

In a February 2006 examination, bilateral carpal tunnel syndrome 
was diagnosed.  It was noted that appellant had tingling, 
weakness and numbness of all fingers of both hands.  The symptoms 
were described as occurring constantly.  Difficulty with grip of 
strength was noted as the functional impairment.  Examination 
revealed range of motion of the right and left wrist joints had 
dorsiflexion 70 degrees, palmar flexion 80 degrees, radial 
deviation 20 degrees, and ulnar deviation 45 degrees.  The joint 
functions were not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  Peripheral nerve examination was within normal limits.  
Motor function and sensory functions were within normal limits.  
The left and right upper extremity reflexes revealed biceps jerk 
2+ and triceps jerk 2+.  Examination of the hands and wrists 
revealed Tinel's sign was present bilaterally and Phalen's test 
was positive bilaterally.  

During the March 2008 VA compensation and pension examination, an 
8-9 year history of hand/wrist pain/paresthesias and subsequent 
onset of finger numbness and decreased hand strength was noted.  
Examination revealed 4/5 APB muscle weakness, positive Tinel 
signs bilaterally, hypesthesia over all fingers and median 2/3 of 
palm, as well as patchy numbness over arms/shoulders not 
conforming to clear dermatomal distribution.  Deep tendon 
reflexes were somewhat attenuated diffusely.  The examiner noted 
that the clinical picture was most consistent with bilateral 
carpal tunnel syndrome of moderate to severe degree.  He noted 
that because of the associated pain, paresthesias and hand 
weakness, the condition was moderately disabling to the appellant 
in terms of discomfort and impaired his level of 
efficiency/performance at work though he has not reported missing 
any work because of his CTS symptoms.  

In the April 2009 VA compensation and pension examination, it was 
noted that the appellant was left hand dominant.  He reported 
bilateral hand and wrist pain with numbness in his fingers that 
wakes him up at night.  He further reported morning stiffness, 
pain getting out of bed and difficulty reaching overhead.  He 
described weakness, fatigability with repetitive type activities 
such as grasping, twisting, typing and driving.  Examination 
revealed wrist flexion of 80 degrees, extension 70 degrees, 
radial deviation 20 degrees, and ulnar deviation 30 degrees.  
There was mild increased pain with repetitive range of motion 
testing.  Muscle strength revealed 4/5 strength with wrist 
extension, flexion, radial deviation, ulnar deviation, pronation, 
and supination of the forearm bilaterally.  Neurologic 
examination revealed loss of sensation from the wrists distally 
with loss of sharp/dull discrimination.  The VA examiner noted 
that he would expect that the appellant would have moderate 
weakness, moderate fatigability, and moderate loss of 
coordination secondary to painful flare-up episodes of his 
bilateral wrists.  The examiner noted that the appellant's home 
life was mildly affected and so was his school life as he is able 
to adapt adequately.  Carpal tunnel syndrome was diagnosed.  

In the November 2009 VA compensation and pension examination, the 
appellant reported worsening symptoms which were so severe that 
they interrupted his day to day activities.  He reported having 
pins and needle sensation in his hand, wrist pain with certain 
positions, decreased grip, inability to hold things longer than 
25-30 seconds, trouble raising his hands and numbness.  The 
examiner noted that the appellant's symptoms started while in 
service and now are moderate to severely affecting his day to day 
life.  

Via various statements the appellant has reported that he sleeps 
with a brace at night.  He has related that despite wearing the 
braces, his wrist/hand pain and finger numbness/weakness have 
gradually worsened since he left service and that he also 
developed grip weakness/loss of dexterity over the years. 

In light of the evidence discussed above, the Board finds that 
the appellant's carpal tunnel syndrome of the left and right 
wrist has been properly rated.  To warrant a higher evaluation 
the evidence must show severe incomplete paralysis.  Here, the 
Board finds that the appellant's disability more closely 
approximate "moderate" incomplete paralysis of the median nerve.  
Although the appellant has reported numbness, weakness and pain, 
the Board notes that the November 2009 VA examiner related that 
the appellant's symptoms were moderate to severely affecting his 
day to day life.  The April 2009 VA examiner noted that he would 
expect that the appellant would have moderate weakness, moderate 
fatigability, and moderate loss of coordination secondary to 
painful flare-up episodes of his bilateral wrists.  Furthermore, 
the March 2008 VA examiner noted that the appellant's clinical 
picture was most consistent with bilateral carpal tunnel syndrome 
of moderate to severe degree.  

At most, the evidence shows the appellant's carpal tunnel 
syndrome is moderately-severe.  In this regard, the Board notes 
that examination has revealed 4/5 strength with wrist extension, 
flexion, radial deviation, ulnar deviation, pronation, and 
supination of the forearm bilaterally.  The records is devoid of 
a showing of severe incomplete paralysis.  The Board notes that 
the appellant is left hand dominant.  DC 8515 provides for a 30 
percent evaluation of moderate incomplete paralysis for the major 
hand and a 20 percent rating of the minor hand.  As such, the 
record is consistent with a 30 percent evaluation for carpal 
tunnel syndrome of the left wrist and a 20 percent evaluation for 
carpal tunnel syndrome of the right wrist.   

The Board acknowledges the appellant's contentions of numbness, 
decreased grip, weakness, and pain.  The Board further recognizes 
that the appellant has reported the inability to type/write and 
it was noted that he had difficulty buttoning his shirt.  The 
Board finds the appellant's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 30 percent rating is 
warranted for the left wrist and 20 percent rating for the right 
wrist is warranted and no more.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

An evaluation higher than 30 percent disabling for carpal tunnel 
syndrome, left wrist, is denied.  

An evaluation higher than 20 percent disabling for carpal tunnel 
syndrome, right wrist, is denied.  


REMAND

The appellant has appealed the denial of a higher evaluation for 
tinea pedis, bilateral feet.  The appellant's disability is rated 
as noncompensable under DC 7813, the diagnostic code for 
dermatophytosis, which, in turn, rates under 7806.  Diagnostic 
Code 7806 provides that when the disorder covers less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy is required 
during the past 12- month period, a noncompensable rating is 
assigned.  A 10 percent rating is assigned when at least 5 
percent, but less than 20 percent of the entire body is covered; 
or at least 5 percent, but less than 20 percent of exposed areas 
are affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are required 
for a total duration of less than six weeks during the past 12-
month period.  

Here, the evidence shows complaints of foot pain in service.  In 
October 1999, the appellant complained of tenderness, peeling 
skin and redness of the feet of a week duration.  The appellant 
was diagnosed with tinea pedis of the feet.  In February 2006, 
the appellant reported dermatitis on the feet for nine years.  He 
reported that his skin condition caused itching, shedding and 
crusting.  It was noted that the skin disease did not involve any 
areas that were exposed to the sun and over the past 12 months 
the appellant had not received any treatment for the skin 
condition.  The appellant was afforded a VA compensation and 
pension examination in March 2008.  Examination revealed the 
appellant had desquamation between the toes.  It was noted that 
the sides of his feet were flaky and that he had callouses on the 
posterior ball of his right foot at the 4th and 5th toes.  He 
also had callous on the bottom of his left foot proximal to the 
great toe.  Gait was stable.  Tinea pedis that involves less than 
1 percent unexposed body and total body surface area and no 
exposed skin involved was diagnosed.  Calluses bilateral feet not 
caused by dermatitis was also diagnosed.  The appellant has 
reported treating his dermatitis with cortisone.  During his 
August 2009 hearing, the appellant stated that he had difficulty 
walking and that he was prescribed the highest topical steroid 
offered which he uses three times a day.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  Although it was found on 
the March 2008 VA examination that the appellant's tinea pedis 
involved less than 1 percent unexposed body and total body 
surface area and no exposed skin was involved, the Board notes 
that the appellant has reported that he has been prescribed the 
highest topical steroid offered which he uses three times a day.  
Before this claim can be decided, a medical examination is needed 
to determine if appellant's medication is considered systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs.  Although the RO did not request this information, the 
Board finds that an examination and/or opinion regarding the 
above is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the severity of the appellant's tinea pedis.  
The examiner should address the medications 
prescribed to the appellant for his tinea 
pedis and address whether intermittent 
systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, are required 
for a total duration of less than six weeks 
during the past 12-month period for the 
disability.  

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


